DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCrindle (US 2016/0377042 A1).
Regarding claim 1, McCrindle discloses a fuel pump comprising:
a barrel (12) having a longitudinal axis that spans between a proximal end and a distal end, the barrel including a central bore (14) along the longitudinal axis (A); a plunger (20) disposed at least partially in the central bore (14), the plunger configured to move along the longitudinal axis; an annular seal assembly (30) arranged around the circumference of the plunger, the annular seal assembly including a seal retainer 
Regarding claim 2, wherein the first seal (38) is configured to prevent fluid in the tappet bore from movement into the central bore  (14, 40) of the barrel (12), and the second seal (36) is configured to prevent fluid in the central bore (14) from movement into the tappet bore (not numbered).
Regarding claim 4, wherein the annular seal assembly (30) is configured to be removed from the plunger (20) and re-assembled with the plunger.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 6, wherein the proximal end of the barrel is coupled to the first cylindrical wall (36) by an interference fit.
Regarding claim 9, wherein the first seal (38) comprises a polytetrafluoroethylene material (many alternatives can be chosen for the material of the sleeve 38 such as steel or plastic material, paragraph [0016]).
Regarding claim 10, further comprising: an elastomeric seal (42) positioned between the proximal end of the barrel (12) and the annular seal assembly (30).
Regarding claim 11, McCrindle discloses a fuel pump (10) comprising: a barrel (12) having a longitudinal axis that spans between a proximal end and a distal end, the barrel including a central bore (14) along the longitudinal axis; a plunger (20) disposed at least partially in the central bore, the plunger configured to move along the longitudinal axis (A); and
an annular seal assembly (30) arranged around the circumference of the plunger, the annular seal assembly including a seal retainer housing (32) and a first seal (38), the seal retainer housing retains the proximal end of the barrel (12) thereon such that the proximal end of the barrel forms a second seal (36) with the seal retainer housing, the annular seal assembly (30) is configured to be removed from the plunger (20) and re-assembled with the plunger.

Regarding claim 13, wherein the seal retainer housing (32) has a first cylindrical wall (36) that extends from a second cylindrical wall, the first cylindrical wall (36) has a larger diameter than the diameter of the second cylindrical wall, the first cylindrical wall configured to receive and retain the proximal end of the barrel (12) therein, the second cylindrical wall configured to receive and retain the first seal (38) therein.
Regarding claim 14, wherein the proximal end of the barrel (12) is coupled to the first cylindrical wall (36) by an interference fit.
Regarding claim 15, wherein in a first condition the plunger is assembled with the annular seal assembly (30), wherein in a second condition the plunger assembled with the annular seal assembly is assembled with the proximal end of the barrel (12) to assemble the plunger, the annular seal assembly, and the barrel together.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over McCrindle (US 2016/0377042 A1) in view of Lucas et al. (US 2011/0303195 A1).
Regarding claim 3, McCrindle discloses all the limitations as applied to claim 1 above, but is silent as to a first coil spring whose proximal end is assembled with the plunger and a second coil spring whose distal end is retained on the barrel.
Lucas discloses a fuel pump with an annular seal assembly having a first coil spring (58) and second coil spring (46) whose distal end is retained indirectly on the barrel (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCrindle by using a weaker inner spring (58) as disclosed by Lucas to eliminate piston seizures; see Lucas [0044].
Regarding claim 18, further comprising:
a first coil spring (58) having a proximal end opposite a distal end, wherein the proximal end (62) is assembled with the plunger (22) and the distal end is in contact with the 
Regarding claim 19, McCrindle discloses a fuel pump comprising:
a barrel (12) having a longitudinal axis (A) that spans between a proximal end and a distal end, the barrel including a central bore (14) along the longitudinal axis;
a plunger (20) disposed at least partially in the central bore, the plunger configured to move along the longitudinal axis;
an annular seal assembly (30) coupled to and disposed around:
(i)    a circumference of the proximal end of the barrel (12) to retain the proximal end of the barrel in the annular seal assembly, and
(ii)    a circumference of the plunger (20), to prevent mixing of fuel and oil;
a first coil spring (Lucas, 58) having a proximal end opposite a distal end, wherein the proximal end is assembled with the plunger (Lucas, 22) and the distal end is in contact with the annular seal assembly (56, 36) to urge the annular seal assembly towards the barrel (16); and
a second coil spring (44) having a proximal end opposite a distal end, wherein the distal end is retained on the barrel (12) and the proximal end is in contact with a tappet (26) assembly.
McCrindle is silent as to a first coil spring (inner coil spring) whose proximal end is assembled with the plunger and the distal end is in contact with the seal assembly

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCrindle by using a weaker inner spring (58) as disclosed by Lucas to eliminate piston seizures; see Lucas [0044].
Regarding claim 20, wherein the annular seal assembly (30) includes a seal retainer housing (32) and a first seal (38) configured to prevent fluid in the tappet bore from movement into the central bore (14) of the barrel, the seal retainer housing is configured to retain the proximal end of the barrel thereon such that the proximal end of the barrel forms a second seal (36) with the seal retainer housing to prevent fluid in the central bore from movement into the tappet bore.
Regarding claim 21, wherein the seal retainer housing has a first cylindrical wall (see annotated figure above) that extends from a second cylindrical wall (see annotated figure above), the first cylindrical wall has a larger diameter than the diameter of the second cylindrical wall, the first cylindrical wall configured to receive and retain the proximal end of the barrel therein, the second cylindrical wall configured to receive and retain the first seal (38) therein.
Regarding claim 22, wherein the proximal end of the barrel (12) is coupled to the first cylindrical wall (see annotated figure) by an interference fit.
Regarding claim 23, wherein the annular seal assembly is configured to be removed from the plunger and re-assembled with the plunger.
Claims 7, 8, 16, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McCrindle in view of Lucas as applied to claims 3 and 18-23 above, and further in view of Ropertz et al. (US 2015/0369190 A1).
Regarding claim 7, McCrindle in view of Lucas is silent as to the first seal includes and a first lip seal spaced opposite a second lip seal. 
Ropertz discloses a piston fuel pump (18) having a piston seal (68) including a first lip seal (80) spaced opposite a second lip seal (82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of McCrindle in view of Lucas by using a piston seal including a first lip seal spaced opposite a second lip seal as disclosed by Ropertz to improve the sealing effect of the piston seal both during an upward stroke and during a downward stroke of the pump piston (see Ropertz [0009])
Regarding claim 8, wherein the seal includes a first spring associated with the first lip seal, and the seal includes a second spring associated with the second lip seal (see figure 2)
Regarding claim 16, wherein the first seal includes a first lip seal (80) spaced opposite a second lip seal (82).
Regarding claim 17, wherein the first seal includes a first spring associated with the first lip seal (80), and the first seal includes a second spring associated with the second lip seal (82).
Regarding claim 24, wherein the annular seal assembly includes a double lip seal (68), the double lip seal having two lips (80, 82) that cooperate with the plunger (28).
Allowable Subject Matter
14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicants’ arguments filed 7/22/2021 have been fully considered but they are not persuasive. 
(a)	Applicants argued that McCrindle fails to show the seal retainer housing 32 retains the proximal end of the barrel 12 such that the proximal end 36 of the barrel forms a second seal with the seal retainer housing 32. The proximal end of the barrel 12 in McCrindle is much wider than the disc face 36 of the retainer 32.
	This argument is not persuasive because McCrindle teaches “a retainer 32 that has a cup-like 34 portion holed at its bottom and a radially outwardly extending disc face 36; (par. [0015] and “is positioned against the under face 16 of the pump head 12 (barrel); par. [0027]. As such, the radially outwardly extending disc face 36 securely holds (retains) the proximal end (16) of the barrel (12).
12.	Applicants’ arguments, see remarks, filed 7/22/21, with respect to claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 
Applicants’ arguments, see remarks, filed 7/22/21, with respect to rejection under 112(a) has been fully considered and are persuasive.  The rejection of claims 8 and 17 has been withdrawn. 
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.